

SECURITY AGREEMENT


THIS SECURITY AGREEMENT (“Agreement”) is made and entered into as of the ___ day
of September, 2008, by and among Diamond Sports & Entertainment, Inc., a
Delaware corporation (“Bridge Loan Borrower”), Diamond Concessions, LLC, a
California limited liability company (“Subsidiary”), and the Buyers (as defined
below).


RECITALS:


WHEREAS, Federal Sports & Entertainment, Inc. (the “Borrower”) will issue and
deliver to each party listed as a buyer (the “Buyers”) on the Schedule of Buyers
attached to that certain Securities Purchase Agreement dated of even date
herewith (“Securities Purchase Agreement”) its 0% Secured Convertible Promissory
Note (each, a “Note” and together, the “Notes”) in the aggregate principal
amount of up to One Million Dollars ($1,000,000), the first of which Notes shall
be dated as of the date of this Agreement;


WHEREAS, pursuant to that certain bridge loan agreement dated as of even date
herewith between Borrower and Bridge Loan Borrower (the “Bridge Loan
Agreement”), Borrower has agreed to lend the proceeds of the Notes to Bridge
Loan Borrower (the “Bridge Loan”) to meet working capital needs of Bridge Loan
Borrower;


WHEREAS, pursuant to the Bridge Loan Agreement, the Bridge Loan Borrower has
agreed to grant a security interest in and to the Collateral (as defined in this
Agreement) to the Buyers on the terms and conditions set forth in this
Agreement.


WHEREAS, in connection with the Securities Purchase Agreement, the Borrowers
will execute an Intercreditor Agreement, dated as of the date hereof
(“Intercreditor Agreement”), and all provisions herein are subject to that
agreement.


NOW, THEREFORE, for and in consideration of the Bridge Loan, and of the premises
and intending to be legally bound, the parties covenant and agree as follows:


1. Definitions. In addition to the words and terms defined elsewhere in this
Agreement, the following words and terms shall have the following meanings,
unless the context otherwise clearly requires:


“Accounts” shall have the meaning given to that term in the Code and shall
include without limitation all rights of the Bridge Loan Borrower or the
Subsidiary, whenever acquired, to payment for goods sold or leased or for
services rendered, whether or not earned by performance.


“Agent” shall mean John Thomas Bridge & Opportunity Fund


“Chattel Paper” shall have the meaning given to that term in the Code and shall
include without limitation all writings owned by the Bridge Loan Borrower or the
Subsidiary, whenever acquired, which evidence both a monetary obligation and a
security interest in or a lease of specific goods.

 
 

--------------------------------------------------------------------------------

 


“Code” shall mean the Uniform Commercial Code as in effect on the date of this
Agreement and as amended from time to time, of the state or states having
jurisdiction with respect to all or any portion of the Collateral from time to
time.


“Collateral” shall mean (i) all tangible and intangible assets of Bridge Loan
Borrower and the Subsidiary, including, without limitation, collectively the
Accounts, Chattel Paper, Deposit Accounts, Documents, Equipment, Fixtures,
General Intangibles, Instruments, Intellectual Property, Inventory, Investment
Property, and Proceeds of each of them.


“Deposit Accounts” shall have the meaning given to that term in the Code and
shall include a demand, time, savings, passbook or similar account maintained
with a bank, savings bank, savings and loan association, credit union, trust
company or other organization that is engaged in the business of banking.


“Documents” shall have the meaning given to that term in the Code and shall
include without limitation all warehouse receipts (as defined by the Code) and
other documents of title (as defined by the Code) owned by the Bridge Loan
Borrower or the Subsidiary, whenever acquired.


“Equipment” shall have the meaning given to that term in the Code and shall
include without limitation all goods owned by the Bridge Loan Borrower or the
Subsidiary, whenever acquired and wherever located, used or brought for use
primarily in the business or for the benefit of the Bridge Loan Borrower or the
Subsidiary and not included in Inventory of the Bridge Loan Borrower or the
Subsidiary, together with all attachments, accessories and parts used or
intended to be used with any of those goods or Fixtures, whether now or in the
future installed therein or thereon or affixed thereto, as well as all
substitutes and replacements thereof in whole or in part.


“Event of Default” shall mean (i) any of the Events of Default described in the
Notes or the Loan Documents, or (ii) any default by the Bridge Loan Borrower in
the performance of its obligations under this Agreement.


“Fixtures” shall have the meaning given to that term in the Code, and shall
include without limitation leasehold improvements.


“General Intangibles” shall have the meaning given to that term in the Code and
shall include, without limitation, all leases under which the Bridge Loan
Borrower or the Subsidiary now or in the future leases and or obtains a right to
occupy or use real or personal property, or both, all of the other contract
rights of the Bridge Loan Borrower or the Subsidiary, whenever acquired, and
customer lists, choses in action, claims (including claims for indemnification),
books, records, patents, copyrights, trademarks, blueprints, drawings, designs
and plans, trade secrets, methods, processes, contracts, licenses, license
agreements, formulae, tax and any other types of refunds, returned and unearned
insurance premiums, rights and claims under insurance policies, and computer
information, software, records and data, and oil, gas, or other minerals before
extraction now owned or acquired after the date of this Agreement by the Bridge
Loan Borrower or the Subsidiary.

 
2

--------------------------------------------------------------------------------

 


“Instruments” shall have the meaning given to that term in the Code and shall
include, without limitation, all negotiable instruments (as defined in the
Code), all certificated securities (as defined in the Code) and all other
writings which evidence a right to the payment of money now or after the date of
this Agreement owned by the Bridge Loan Borrower or the Subsidiary.


“Inventory” shall have the meaning given to that term in the Code and shall
include without limitation all goods owned by the Bridge Loan Borrower or the
Subsidiary, whenever acquired and wherever located, held for sale or lease or
furnished or to be furnished under contracts of service, and all raw materials,
work in process and materials owned by the Bridge Loan Borrower or the
Subsidiary and used or consumed in the Bridge Loan Borrower’s or the Subsidiary’
business, whenever acquired and wherever located.


“Investment Property,” “Securities Intermediary” and “Commodities Intermediary”
each shall have the meaning set forth in the Code.


“Know-How” means all documented and undocumented research, ideas, data,
theories, conclusions, reports, drawings, designs, blueprints, schematics,
exhibits, models, prototypes, source code, object code, flow charts, manuals,
processes, specifications, formulae, product configurations, notes, inventions
(whether or not patentable and whether or not reduced to practice) and any other
information of any kind developed, in development or maintained by the Bridge
Loan Borrower or the Subsidiary or any of their respective employees, agents or
representatives relating to any goods or services sold or licensed or offered
for sale or license by the Bridge Loan Borrower or the Subsidiary or goods or
services which the Bridge Loan Borrower or the Subsidiary have a present
intention to sell or license.


“Loan Documents” shall mean collectively, this Agreement, the Notes, the Bridge
Loan Agreement, the Securities Purchase Agreement and all other agreements,
documents and instruments executed and delivered in connection therewith, as
each may be amended, supplemented or modified from time to time.


“Permitted Liens” shall mean all (i) all existing liens on the assets of the
Bridge Loan Borrower and the Subsidiary which have been disclosed to the
Borrower by the Bridge Loan Borrower in the Bridge Loan Agreement, and (ii) all
purchase money security interests hereinafter incurred by the Bridge Loan
Borrower in the ordinary course of business to the extent permitted by the
Bridge Loan Agreement.

 
3

--------------------------------------------------------------------------------

 


“Proceeds” shall have the meaning given to that term in the Code and shall
include without limitation whatever is received when Collateral or Proceeds are
sold, exchanged, collected or otherwise disposed of, whether cash or non-cash,
and includes without limitation proceeds of insurance payable by reason of loss
of or damage to Collateral.




“Trade Secret Rights” means all documentation, Know-How and other materials
owned by the Bridge Loan Borrower or the Subsidiary that is considered to be
proprietary to the Bridge Loan Borrower or the Subsidiary, is maintained on a
confidential or secret basis, and is generally not known to other persons or
entities who are not subject to confidentiality restrictions.


2. Security Interest.


(a) As security for the full and timely payment of the Notes in accordance with
the terms of the Securities Purchase Agreement and the performance of the
obligations of the Borrower under the Notes and the Bridge Loan Agreement, the
Bridge Loan Borrower and the Subsidiary agree that the Buyers shall have, and
the Bridge Loan Borrower and the Subsidiary shall grant and convey to and create
in favor of the Buyers, a security interest under the Code in and to such of the
Collateral as is now owned by the Bridge Loan Borrower or the Subsidiary. The
security interest granted to the Buyers in this Agreement shall be a first
priority security interest, prior and superior to the rights of all third
parties existing on or arising after the date of this Agreement, subject to the
Permitted Liens.


(b) All of the Equipment, Inventory and Goods owned by Bridge Loan Borrower or
the Subsidiary is located in the states as specified on Schedule I attached
hereto (except to the extent any such Equipment, Inventory or Goods is in
transit or located at a Bridge Loan Borrower or the Subsidiary’s job site in the
ordinary course of business). Except as disclosed on Schedule I, none of the
Collateral is in the possession of any bailee, warehousemen, processor or
consignee. Schedule I discloses such Bridge Loan Borrower and the Subsidiary’s
names as of the date hereof as it appears in official filings in the state or
province, as applicable, of its incorporation, formation or organization, the
type of entity of both the Bridge Loan Borrower and the Subsidiary (including
corporation, partnership, limited partnership or limited liability company),
organizational identification number issued by both Bridge Loan Borrower and the
Subsidiary state of incorporation, formation or organization (or a statement
that no such number has been issued), both Bridge Loan Borrower and the
Subsidiary state or province, as applicable, of incorporation, formation or
organization and the chief place of business, chief executive officer and the
office where both Bridge Loan Borrower and the Subsidiary keep their respective
books and records. Both Bridge Loan Borrower and the Subsidiary have only one
state or province, as applicable, of incorporation, formation or organization.
Bridge Loan Borrower and the Subsidiary do not do business and have not done
business during the past five (5) years under any trade name or fictitious
business name except as disclosed on Schedule I attached hereto.

 
4

--------------------------------------------------------------------------------

 


3. Provisions Applicable to the Collateral. The parties agree that the following
provisions shall be applicable to the Collateral:


(a) The Bridge Loan Borrower and the Subsidiary each covenants and agrees that
at all times during the term of this Agreement it shall keep accurate and
complete books and records concerning the Collateral that is now owned by the
Bridge Loan Borrower and the Subsidiary.


(b) The Buyers or their representatives shall have the right, upon reasonable
prior written notice to the Bridge Loan Borrower and during the regular business
hours of the Bridge Loan Borrower, to examine and inspect the Collateral and to
review the books and records of the Bridge Loan Borrower or the Subsidiary
concerning the Collateral that is now owned or acquired after the date of this
Agreement by the Bridge Loan Borrower or the Subsidiary and to copy the same and
make excerpts therefrom; provided, however, that from and after the occurrence
of an Event of Default, the rights of inspection and entry shall be subject to
the requirements of the Code.


(c) The Bridge Loan Borrower and the Subsidiary shall at all times during the
term of this Agreement keep the Equipment, Inventory and Fixtures that are now
owned by the Bridge Loan Borrower or the Subsidiary in the states set forth on
Schedule I or, upon written notice to the Buyers, at such other locations for
which the Buyers have filed financing statements, and in no other states without
20 days’ prior written notice to the Buyers, except that the Bridge Loan
Borrower or the Subsidiary shall have the right until one or more Events of
Default shall occur to sell or otherwise dispose of Inventory and other
Collateral in the ordinary course of business.


(d) The Bridge Loan Borrower shall not move the location of its principal
executive offices without prior written notification to the Buyers.


(e) Without the prior written consent of the Buyers, the Bridge Loan Borrower
and the Subsidiary shall not sell, lease or otherwise dispose of any Equipment
or Fixtures, except in the ordinary course of their business.


(f) Promptly upon request of the Buyers from time to time, the Bridge Loan
Borrower or the Subsidiary shall furnish the Buyers with such information and
documents regarding the Collateral and the Bridge Loan Borrower’s or the
Subsidiary’s financial condition, business, assets or liabilities, at such times
and in such form and detail as the Buyers may reasonably request.


(g) During the term of this Agreement, the Bridge Loan Borrower or the
Subsidiary shall deliver to the Buyers, upon their reasonable, written request
from time to time, without limitation,
 
 
5

--------------------------------------------------------------------------------

 

(i) all invoices and customer statements rendered to account debtors, documents,
contracts, chattel paper, instruments and other writings pertaining to the
Bridge Loan Borrower’s or the Subsidiary’s contracts or the performance of the
Bridge Loan Borrower’s or the Subsidiary’s contracts,


(ii) evidence of the Bridge Loan Borrower’s or the Subsidiary’s accounts and
statements showing the aging, identification, reconciliation and collection
thereof, and


(iii) reports as to the Bridge Loan Borrower’s or the Subsidiary’s inventory and
sales, shipment, damage or loss thereof, all of the foregoing to be certified by
authorized officers or other employees of the Bridge Loan Borrower or the
Subsidiary, and Bridge Loan Borrower or the Subsidiary shall take all necessary
action during the term of this Agreement to perfect any and all security
interests in favor of Bridge Loan Borrower or the Subsidiary and to assign to
Buyers all such security interests in favor of Bridge Loan Borrower or the
Subsidiary.


(h) Notwithstanding the security interest in the Collateral granted to and
created in favor of the Buyers under this Agreement, the Bridge Loan Borrower or
the Subsidiary shall have the right until one or more Events of Default shall
occur, at their own cost and expense, to collect the Accounts and the Chattel
Paper and to enforce their contract rights.


(i) After the occurrence of an Event of Default, subject to the terms of the
Intercreditor Agreement, the Agent shall have the right, in its sole discretion,
to give notice of the Buyers’ security interest to account debtors obligated to
the Bridge Loan Borrower or the Subsidiary and to take over and direct
collection of the Accounts and the Chattel Paper, to notify such account debtors
to make payment directly to the Buyers and to enforce payment of the Accounts
and the Chattel Paper and to enforce the Bridge Loan Borrower’s or the
Subsidiary’s contract rights. It is understood and agreed by the Bridge Loan
Borrower and the Subsidiary that Agent shall have no liability whatsoever under
this subsection (i) except for their own gross negligence or willful misconduct.


(j) At all times during the term of this Agreement, Bridge Loan Borrower and the
Subsidiary shall promptly deliver to the Agent, upon their written request, all
existing leases, and all other leases entered into by Bridge Loan Borrower or
the Subsidiary from time to time, covering any Equipment or Inventory (“Leased
Inventory”) which is leased to third parties.


(l) Bridge Loan Borrower and the Subsidiary shall not change its name, entity
status, federal taxpayer identification number, or provincial organizational or
registration number, or the state under which it is organized without the prior
written consent of the Buyers, which consent shall not be unreasonably withheld.
 
 
6

--------------------------------------------------------------------------------

 

(m) Bridge Loan Borrower and the Subsidiary shall not close any of its Deposit
Accounts or open any new or additional Deposit Accounts without first giving the
Buyers at least fifteen (15) days prior written notice thereof.


(n) The Bridge Loan Borrower and the Subsidiary shall cooperate with the Buyers,
at Bridge Loan Borrower’s expense, in perfecting Buyers’ security interest in
any of the Collateral.


(o) Agent may file any necessary financing statements and other documents Agent
deems necessary in order to perfect Buyers’ security interest without Bridge
Loan Borrower’s or the Subsidiary’s signature. Bridge Loan Borrower and the
Subsidiary grant to Agent a power of attorney for the sole purpose of executing
any documents on behalf of Bridge Loan Borrower or the Subsidiary which Agent
deems necessary to perfect Buyers’ security interest. Such power, coupled with
an interest, is irrevocable.


4. Actions with Respect to Accounts. Subject to the Intercreditor Agreement, the
Bridge Loan Borrower and the Subsidiary irrevocably makes, constitutes and
appoints Agent its true and lawful attorney-in-fact with power to sign its name
and to take any of the following actions after the occurrence and prior to the
cure of an Event of Default, at any time without notice to the Bridge Loan
Borrower or the Subsidiary and at the Bridge Loan Borrower’s expense:


(a) Verify the validity and amount of, or any other matter relating to, the
Collateral by mail, telephone, telegraph or otherwise;


(b) Notify all account debtors that the Accounts have been assigned to the
Buyers and that the Buyers has a security interest in the Accounts;


(c) Direct all account debtors to make payment of all Accounts directly to the
Buyers;


(d) Take control in any reasonable manner of any cash or non-cash items of
payment or proceeds of Accounts;


(e) Receive, open and dispose of all mail addressed to the Bridge Loan Borrower
or the Subsidiary;


(f) Take control in any manner of any rejected, returned, stopped in transit or
repossessed goods relating to Accounts;


(g) Enforce payment of and collect any Accounts, by legal proceedings or
otherwise, and for such purpose the Buyers may:


(1) Demand payment of any Accounts or direct any account debtors to make payment
of Accounts directly to the Buyers;
 
 
7

--------------------------------------------------------------------------------

 

(2) Receive and collect all monies due or to become due to the Bridge Loan
Borrower or the Subsidiary pursuant to the Accounts;


(3) Exercise all of the Bridge Loan Borrower’s or the Subsidiary’s rights and
remedies with respect to the collection of Accounts;


(4) Settle, adjust, compromise, extend, renew, discharge or release Accounts in
a commercially reasonable manner;


(5) Sell or assign Accounts on such reasonable terms, for such reasonable
amounts and at such reasonable times as the Buyers reasonably deems advisable;


(6) Prepare, file and sign the Bridge Loan Borrower’s or the Subsidiary’s name
or names on any Proof of Claim or similar documents in any proceeding filed
under federal or state bankruptcy, insolvency, reorganization or other similar
law as to any account debtor;


(7) Prepare, file and sign the Bridge Loan Borrower’s or the Subsidiary’s name
or names on any notice of lien, claim of mechanic’s lien, assignment or
satisfaction of lien or mechanic’s lien or similar document in connection with
the Collateral;


(8) Endorse the name of the Bridge Loan Borrower or the Subsidiary upon any
chattel papers, documents, instruments, invoices, freight bills, bills of lading
or similar documents or agreements relating to Accounts or goods pertaining to
Accounts or upon any checks or other media of payment or evidence of a security
interest that may come into the Buyers possession;


(9) Sign the name or names of the Bridge Loan Borrower or the Subsidiary to
verifications of Accounts and notices of Accounts sent by account Bridge Loan
ors to the Bridge Loan Borrower or the Subsidiary; or


(10) Take all other actions that the Buyers reasonably deems to be necessary or
desirable to protect the Bridge Loan Borrower’s or the Subsidiary’s interest in
the Accounts.


(h) Negotiate and endorse any Document in favor of the Buyers or its designees,
covering Inventory which constitutes Collateral, and related documents for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing in the name(s) of Bridge Loan Borrower or the Subsidiary any
instrument which the Buyers may reasonably deem necessary or advisable to
accomplish the purpose hereof. Without limiting the generality of the foregoing,
the Agent shall have the right and power to receive, endorse and collect checks
and other orders for the payment of money made payable to the Bridge Loan
Borrower or the Subsidiary representing any payment or reimbursement made under,
pursuant to or with respect to, the Collateral or any part thereof and to give
full discharge to the same. The Bridge Loan Borrower and each Subsidiary does
hereby ratify and approve all acts of said attorney and agrees that said
attorney shall not be liable for any acts of commission or omission, nor for any
error of judgment or mistake of fact or law, except for said attorney’s own
gross negligence or willful misconduct. This power, being coupled with an
interest, is irrevocable until the Notes are paid in full (at which time this
power shall terminate in full) and the Bridge Loan Borrower and the Subsidiary
shall have performed all of their obligations under this Agreement. The Bridge
Loan Borrower and the Subsidiary each further agrees to use its reasonable
efforts to assist the Agent in the collection and enforcement of the Accounts
and will not hinder, delay or impede the Buyers in any manner in its collection
and enforcement of the Accounts.

 
8

--------------------------------------------------------------------------------

 


5. Preservation and Protection of Security Interest. Each of the Bridge Loan
Borrower and the Subsidiary represents and warrants that it has, and covenants
and agrees that at all times during the term of this Agreement, it will have,
good and marketable title to the Collateral now owned by it free and clear of
all mortgages, pledges, liens, security interests, charges or other
encumbrances, except for the Permitted Liens and those junior in right of
payment and enforcement to that of the Buyers or in favor of the Buyers, and
shall defend the Collateral against the claims and demands of all persons, firms
and entities whomsoever. Assuming Buyers has taken all required action to
perfect a security interest in the Collateral as provided by the Code, each of
the Bridge Loan Borrower and the Subsidiary represents and warrants that as of
the date of this Agreement the Buyers have, and that all times in the future the
Buyers will have, a first priority perfected security interest in the
Collateral, prior and superior to the rights of all third parties in the
Collateral existing on the date of this Agreement or arising after the date of
this Agreement, subject to the Permitted Liens. Except as permitted by this
Agreement, each of the Bridge Loan Borrower and the Subsidiary covenants and
agrees that it shall not, without the prior written consent of the Buyers (i)
borrow against the Collateral or any portion of the Collateral from any other
person, firm or entity, except for borrowings which are subordinate to the
rights of the Buyers, (ii) grant or create or permit to attach or exist any
mortgage, pledge, lien, charge or other encumbrance, or security interest on, of
or in any of the Collateral or any portion of the Collateral except those in
favor of the Buyers or the Permitted Liens, (iii) permit any levy or attachment
to be made against the Collateral or any portion of the Collateral, except those
subject to the Permitted Liens, or (iv) permit any financing statements to be on
file with respect to any of the Collateral, except financing statements in favor
of the Buyers or those with respect to the Permitted Liens. The Bridge Loan
Borrower and the Subsidiary shall faithfully preserve and protect the Buyers’
security interest in the Collateral and shall, at their own cost and expense,
cause, or assist the Buyers to cause that security interest to be perfected and
continue perfected so long as the Notes or any portion of the Notes are
outstanding, unpaid or executory. For purposes of the perfection of the Buyers’
security interest in the Collateral in accordance with the requirements of this
Agreement, the Bridge Loan Borrower and the Subsidiary shall from time to time
at the request of the Buyers file or record, or cause to be filed or recorded,
such instruments, documents and notices, including assignments, financing
statements and continuation statements, as the Buyers may reasonably deem
necessary or advisable from time to time in order to perfect and continue
perfected such security interest. The Bridge Loan Borrower and the Subsidiary
shall do all such other acts and things and shall execute and deliver all such
other instruments and documents, including further security agreements, pledges,
endorsements, assignments and notices, as the Buyers in their discretion may
reasonably deem necessary or advisable from time to time in order to perfect and
preserve the priority of such security interest as a first lien security
interest in the Collateral prior to the rights of all third persons, firms and
entities, subject to the Permitted Liens and except as may be otherwise provided
in this Agreement. The Bridge Loan Borrower and the Subsidiary agree that a
carbon, photographic or other reproduction of this Agreement or a financing
statement is sufficient as a financing statement and may be filed instead of the
original.

 
9

--------------------------------------------------------------------------------

 


6. Insurance. Risk of loss of, damage to or destruction of the Equipment,
Inventory and Fixtures is on the Bridge Loan Borrower and the Subsidiary. The
Bridge Loan Borrower and the Subsidiary shall insure the Equipment, Inventory
and Fixtures against such risks and casualties and in such amounts and with such
insurance companies as is ordinarily carried by corporations or other entities
engaged in the same or similar businesses and similarly situated or as otherwise
reasonably required by the Buyers in their sole discretion. In the event of loss
of, damage to or destruction of the Equipment, Inventory or Fixtures during the
term of this Agreement, the Bridge Loan Borrower and the Subsidiary shall
promptly notify Buyers of such loss, damage or destruction. At the reasonable
request of the Buyers, each of the Bridge Loan Borrower’s and the Subsidiary’s
policies of insurance shall contain loss payable clauses in favor of the Bridge
Loan Borrower or the Subsidiary and the Buyers as their respective interests may
appear and shall contain provision for notification of the Buyers thirty (30)
days prior to the termination of such policy. At the request of the Buyers,
copies of all such policies, or certificates evidencing the same, shall be
deposited with the Buyers. If the Bridge Loan Borrower or the Subsidiary fail to
effect and keep in full force and effect such insurance or fail to pay the
premiums when due, the Buyers may (but shall not be obligated to) do so for the
account of the Bridge Loan Borrower or the Subsidiary and add the cost thereof
to the Bridge Loan . The Buyers are irrevocably appointed attorney-in-fact of
the Bridge Loan Borrower and the Subsidiary to endorse any draft or check which
may be payable to the Bridge Loan Borrower in order to collect the proceeds of
such insurance. Unless an Event of Default has occurred and is continuing, the
Buyers will turn over to the Bridge Loan Borrower or the Subsidiary the proceeds
of any such insurance collected by it on the condition that the Bridge Loan
Borrower or the Subsidiary apply such proceeds either (i) to the repair of
damaged Equipment, Inventory or Fixtures, or (ii) to the replacement of
destroyed Equipment, Inventory or Fixtures with Equipment, Inventory or Fixtures
of the same or similar type and function and of at least equivalent value (in
the sole judgment of the Buyers), provided such replacement Equipment, Fixtures
or Inventory is made subject to the security interest created by this Agreement
and constitutes a first lien security interest in the Equipment, Inventory and
Fixtures subject only to Permitted Liens and other security interests permitted
under this Agreement, and is perfected by the filing of financing statements in
the appropriate public offices and the taking of such other action as may be
necessary or desirable in order to perfect and continue perfected such security
interest. Any balance of insurance proceeds remaining in the possession of the
Buyers after payment in full of the Bridge Loan shall be paid over to the Bridge
Loan Borrower or the Subsidiary or their order.

 
10

--------------------------------------------------------------------------------

 


7. Maintenance and Repair. The Bridge Loan Borrower and the Subsidiary shall
maintain the Equipment, Inventory and Fixtures, and every portion thereof, in
good condition, repair and working order, reasonable wear and tear alone
excepted, and shall pay and discharge all taxes, levies and other impositions
assessed or levied thereon as well as the cost of repairs to or maintenance of
the same. If the Bridge Loan Borrower and the Subsidiary fail to do so, the
Buyers may (but shall not be obligated to) pay the cost of such repairs or
maintenance and such taxes, levies or impositions for the account of the Bridge
Loan Borrower or the Subsidiary and add the amount of such payments to the
Notes.


8. Preservation of Rights Against Third Parties; Preservation of Collateral in
Buyers’s Possession. Until such time as the Buyers exercise their right to
effect direct collection of the Accounts and the Chattel Paper and to effect the
enforcement of the Bridge Loan Borrower’s or the Subsidiary’s contract rights,
the Bridge Loan Borrower and the Subsidiary assume full responsibility for
taking any and all commercially reasonable steps to preserve rights in respect
of the Accounts and the Chattel Paper and their contracts against prior parties.
The Buyers shall be deemed to have exercised reasonable care in the custody and
preservation of such of the Collateral as may come into its possession from time
to time if the Buyers take such action for that purpose as the Bridge Loan
Borrower or the Subsidiary shall request in writing, provided that such
requested action shall not, in the judgment of the Buyers, impair the Buyers’
security interest in the Collateral or its right in, or the value of, the
Collateral, and provided further that the Buyers receive such written request in
sufficient time to permit the Buyers to take the requested action.


9. Events of Default and Remedies.


(a) If any one or more of the Events of Default shall occur or shall exist, the
Agent may then or at any time thereafter, so long as such default shall
continue, foreclose the lien or security interest in the Collateral in any way
permitted by law, or upon fifteen (15) days prior written notice to the Bridge
Loan Borrower or the Subsidiary, sell any or all Collateral at private sale at
any time or place in one or more sales, at such price or prices and upon such
terms, either for cash or on credit, as the Agent, in its sole discretion, may
elect, or sell any or all Collateral at public auction, either for cash or on
credit, as the Agent, in its sole discretion, may elect, and at any such sale,
the Agent may bid for and become the purchaser of any or all such Collateral.
Pending any such action the Agent may liquidate the Collateral.


(b) If any one or more of the Events of Default shall occur or shall exist, the
Agents may then, or at any time thereafter, so long as such default shall
continue, grant extensions to, or adjust claims of, or make compromises or
settlements with, debtors, guarantors or any other parties with respect to
Collateral or any securities, guarantees or insurance applying thereon, without
notice to or the consent of the Bridge Loan Borrower or the Subsidiary, without
affecting the Bridge Loan Borrower’s or the Subsidiary’s liability under this
Agreement or the Notes. Each of the Bridge Loan Borrower and the Subsidiary
waives notice of acceptance, of nonpayment, protest or notice of protest of any
Accounts or Chattel Paper, any of its contract rights or Collateral and any
other notices to which the Bridge Loan Borrower or the Subsidiary may be
entitled.

 
11

--------------------------------------------------------------------------------

 


(c) If any one or more of the Events of Default shall occur or shall exist and
be continuing, then in any such event, the Agent shall have such additional
rights and remedies in respect of the Collateral or any portion thereof as are
provided by the Code and such other rights and remedies in respect thereof which
it may have at law or in equity or under this Agreement, including without
limitation the right to enter any premises where Equipment, Inventory and/or
Fixtures are located and take possession and control thereof without demand or
notice and without prior judicial hearing or legal proceedings, which the Bridge
Loan Borrower and the Subsidiary expressly waive.


(d) Subject to the terms of the Intercreditor Agreement, the Agent shall apply
the Proceeds of any sale or liquidation of the Collateral, and, subject to
Section 5, any Proceeds received by the Agent from insurance, first to the
payment of the reasonable costs and expenses incurred by the Agent in connection
with such sale or collection, including without limitation reasonable attorneys’
fees and legal expenses, second to the payment of the Notes, pro rata , whether
on account of principal or interest or otherwise as the Agent, in its sole
discretion, may elect, and then to pay the balance, if any, to the Bridge Loan
Borrower or the Subsidiary or as otherwise required by law. If such Proceeds are
insufficient to pay the amounts required by law, the Bridge Loan Borrower shall
be liable for any deficiency.


(e) Upon the occurrence of any Event of Default, the Bridge Loan Borrower or the
Subsidiary shall promptly upon written demand by the Agent assemble the
Equipment, Inventory and Fixtures and make them available to the Buyers at a
place or places to be designated by the Agent The rights of the Agent under this
paragraph to have the Equipment, Inventory and Fixtures assembled and made
available to it is of the essence of this Agreement and the Agent may, at its
election, enforce such right by an action in equity for injunctive relief or
specific performance, without the requirement of a bond.


(f) Upon the occurrence of any Event of Default, the Bridge Loan Borrower shall
assign all of its rights, title and interests in the leases listed on Schedule
9(f) hereto (the “Leases”) to the Buyers, and shall use its reasonable best
efforts to cause each of the landlords under each of the Leases to consent to
such assignment, to the extent such consent is required under the Leases. If the
Bridge Loan Borrower is not permitted to assign any or all of the Leases
pursuant to the terms of the Leases, the Bridge Loan Borrower shall sublet such
Leases to the Buyers on the same terms and conditions as the Leases.
 
 
12

--------------------------------------------------------------------------------

 


10. Defeasance. Notwithstanding anything to the contrary contained in this
Agreement upon payment and performance in full of the Notes, this Agreement
shall terminate and be of no further force and effect and the Buyers shall
thereupon terminate their security interest in the Collateral. Until such time,
however, this Agreement shall be binding upon and inure to the benefit of the
parties, their successors and assigns, provided that, without the prior written
consent of the Buyers, the Bridge Loan Borrower and the Subsidiary may not
assign this Agreement or any of its rights under this Agreement or delegate any
of its duties or obligations under this Agreement and any such attempted
assignment or delegation shall be null and void. This Agreement is not intended
and shall not be construed to obligate the Buyers to take any action whatsoever
with respect to the Collateral or to incur expenses or perform or discharge any
obligation, duty or disability of the Bridge Loan Borrower.


11. Miscellaneous.


(a) The provisions of this Agreement are intended to be severable. If any
provision of this Agreement shall for any reason be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or any other provision of this
Agreement in any jurisdiction.


(b) No failure or delay on the part of the Buyers in exercising any right,
remedy, power or privilege under this Agreement and the Notes shall operate as a
waiver thereof or of any other right, remedy, power or privilege of the Buyers
under this Agreement, the Notes or any of the other Loan Documents; nor shall
any single or partial exercise of any such right, remedy, power or privilege
preclude any other right, remedy, power or privilege or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges of the Buyers under this Agreement, the Notes
and the other Loan Documents are cumulative and not exclusive of any rights or
remedies which they may otherwise have.


(c) Unless otherwise provided herein, all demands, notices, consents, service of
process, requests and other communications hereunder shall be in writing and
shall be delivered in person or by overnight courier service, or mailed by
certified mail, return receipt requested, addressed:


If to Bridge Loan Borrower or the Subsidiary:


Diamond Sports & Entertainment, Inc.
7080 Donlon Way, Ste. 109
Dublin, CA 94568
Attn: David Kaval, President
Facsimile: (


with a copy to:

 
13

--------------------------------------------------------------------------------

 



Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA 94304
Attention: Jack Sheridan
Facsimile: (


and a copy to:


Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY 10022
Attn: Adam S. Gottbetter, Esq.
Facsimile: (212) 400-6901


If to Agent:


[Name].
[insert address]
Attn: [insert], President and Chief Executive Officer
Facsimile: [insert]


with a copy to:


[Name].
[insert address]
Attn: [insert]
Facsimile: [insert]


Any such notice shall be effective (a) when delivered, if delivered by hand
delivery or overnight courier service, or (b) five (5) days after deposit in the
United States mail, as applicable.
 
(d) The section headings contained in this Agreement are for reference purposes
only and shall not control or affect its construction or interpretation in any
respect.


(e) Unless the context otherwise requires, all terms used in this Agreement
which are defined by the Code shall have the meanings stated in the Code.


(f) The Code shall govern the settlement, perfection and the effect of
attachment and perfection of the Buyers’ security interest in the Collateral,
and the rights, duties and obligations of the Buyers, the Bridge Loan Borrower
and the Subsidiary with respect to the Collateral. This Agreement shall be
deemed to be a contract under the laws of the State of New York and the
execution and delivery of this Agreement and, to the extent not inconsistent
with the preceding sentence, the terms and provisions of this Agreement shall be
governed by and construed in accordance with the laws of that State.
 
 
14

--------------------------------------------------------------------------------

 

(g) This Agreement may be executed in several counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
instrument. All of such counterparts shall be read as though one, and they shall
have the same force and effect as though all the signers had signed a single
page.


[SIGNATURE PAGE FOLLOWS]
 
 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
and delivered this Security Agreement as of the day and year set forth at the
beginning of this Security Agreement.


 
BUYER:
 
[Insert Name]
 
 
By:______________________
Name:  [insert]
Title:    Chief Executive Officer
 
BUYER:
 
[Insert Name]
 
 
By:______________________
Name:  [insert]
Title:    Chief Executive Officer
 
BUYER:
 
[Insert Name]
 
 
By:______________________
Name:  [insert]
Title:    Chief Executive Officer
 
 
BRIDGE LOAN BORROWER:
 
DIAMOND SPORTS & ENTERTAINMENT, INC.
 
 
By:______________________
Name:  David Kaval
Title:    Chairman and Chief Executive Officer
 
SUBSIDIARY
 
DIAMOND CONCESSIONS, LLC
 
 
By:______________________
Name:  David Kaval
Title:    Chief Executive Officer

Agreed and Accepted by:


Agent




By:______________________
Name:  [insert]
Title:    Chief Executive Officer








[SIGNATURE PAGE TO SECURITY AGREEMENT]

 
16

--------------------------------------------------------------------------------

 

Schedule I





 
1.
States in which Collateral is located:



Diamond Sports & Entertainment, In-. - Arizona, California and Nevada.
Diamond Concessions, LLC - Arizona and California.



 
2.
Bridge Loan Borrower and Subsidiary Information:



Bridge Loan Borrower
 
Subsidiary
 
Diamond Sports & Entertainment, Inc.
a Delaware corporation
DE ID No.: 4533737
Executive Offices Address:
7080 Donlon Way, Ste. 109
Dublin, CA 94568
 
Chief Executive Officer: David Kaval
 
Foreign Corporation Qualification Numbers:
-A - C3096997
-Z - F-1446159-9
-V - E0270222008-4
 
 
 
Diamond Concessions, LLC
a California limited liability company
CA ID No.: 200432810173
Executive Offices Address:
7080 Donlon Way, Ste. 109
Dublin, CA 94568
 
Chief Executive Officer: David Kaval
 
Foreign LLC Qualification Numbers:
-Z - R11712783


 

--------------------------------------------------------------------------------

 

Schedule 9(f)


Sublease Agreement dated as of July 22, 2004, as amended or supplemented to
date, with the California State University, Chico Research Foundation.


Use Permit for Blair Field dated as of March 23, 2005, as amended or
supplemented to date, with the Parks and Recreation Commission of the City of
Long Beach, CA.


Agreement dated as of April 5, 2006, as amended or supplemented to date, with
the City of Yuma, Arizona for use of the Ray Kroc Baseball Complex.


Agreement dated as of December 9, 2005, as amended or supplemented to date, with
the Board of Regents of the Nevada System of Higher Education..


 

--------------------------------------------------------------------------------

 

